Citation Nr: 0523883	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  97-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1972 to January 1992.   This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In February 2002 a 
videoconference hearing was held before the undersigned.  In 
June 2002, the Board issued a decision (that is final) 
addressing two additional issues that were on appeal, and 
undertook evidentiary development under authority then in 
effect.  In July 2003 the case was remanded to the RO for 
review.  In April 2004, the instant matter was remanded to 
ensure compliance with all provisions of the Veteran's Claims 
Assistance Act (VCAA), to obtain any pertinent records 
related to the veteran's hearing loss not previously 
associated with the claims file, and for a VA audiological 
evaluation.  


FINDING OF FACT

The veteran has Level I hearing acuity in the left ear.  


CONCLUSION OF LAW

A compensable rating for left ear hearing loss is not 
warranted. 38 C.F.R. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
Tables VI, VIA,VII, Code 6100, 4.86 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  The VCAA redefined 
VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
for VA benefits and includes an enhanced duty to notify the 
claimant.  This enhanced duty includes notifying the claimant 
of the information and evidence necessary to substantiate a 
claim, the respective claims development responsibilities of 
the claimant and VA and a specific request for the claimant 
to provide any information in his possession pertaining to 
the claim.  Regulations implementing the VCAA are published 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  The Board finds that the 
mandates of the VCAA are met.

The appellant has been advised of VA's duties to notify and 
assist in the development of the claim.  Pursuant to the 
Board's April 2004 remand, a letter in January 2005 outlined 
the veteran's and VA's responsibilities in claims 
development, specifically informing him that VA was 
responsible for obtaining records from any federal agency and 
for making reasonable efforts to get relevant records not 
held by a federal agency but that it was ultimately his 
responsibility to ensure that VA received records not in the 
possession of a federal department or agency.  While the 
letter did not specifically notify him of the evidence 
necessary to substantiate his claim, he was not prejudiced by 
this omission as he was previously advised of what was 
necessary.  The initial June 1996 rating decision, an October 
1996 statement of the case (SOC), and supplemental SOCs 
(SSOCs) in March 1999 and April 2000 had already informed him 
that his hearing acuity as shown by the medical evidence did 
not warrant a compensable rating, and that to warrant a 
compensable rating, the evidence would have to show a greater 
loss of hearing.  These documents, along with July 2003 and 
April 2005 SSOCs, also notified the veteran of applicable 
laws and regulations.  While the veteran was not advised 
verbatim to submit everything in his possession pertinent to 
his claim, the January 2005 letter advised him to submit any 
additional evidence to help substantiate his appeal, which 
was essentially equivalent to the notice required.  

While complete VCAA notice was not provided prior to the 
rating on appeal, the case was readjudicated after 
substantially complete notice was given, and the veteran has 
had ample opportunity to respond.  He is not prejudiced by 
any notice timing deficiency because any such deficiency 
early in the process was cured by his being given sufficient 
time to submit any pertinent evidence after notice was given.  
No further notice to the veteran is required.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained pertinent 
treatment records.  Pursuant to the Board's April 2004 
remand, VA also arranged for an audiological evaluation in 
January 2005 and asked the veteran to submit or identify any 
additional pertinent evidence.  The veteran has not 
identified any additional evidence pertinent to his claim and 
VA's assistance obligations are met.  He is not prejudiced by 
the Board's proceeding with appellate review.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

The veteran's DD-214 shows that he served in the Army and 
that his specialties were repair parts specialist, aircraft 
parts specialist and medical aidman.  Service connection for 
left ear hearing loss (rated noncompensable) was granted by 
the RO in July 1992.  In December 1995, the veteran sought an 
increased rating.  

On VA audiological evaluation in December 1995, the 
diagnostic assessment was normal left ear hearing for 250 Hz 
to 2000 Hz dropping to a mild to moderate sensorineural 
hearing loss from 3000 Hz to 8000 Hz.  The audiometric 
testing was not certified for VA rating purposes.

A VA progress note from January 1996 shows a complaint of 
hearing loss since 1992.  The veteran indicated that he was 
exposed to loud noises from artillery units and planes.  The 
diagnostic assessment was mild to moderate left ear hearing 
loss.

On VA audiological evaluation in January 1999, audiometry 
revealed that puretone thresholds (in decibels) for the left 
ear were: 



HERTZ



1000
2000
3000
4000





LEFT
10
15
45
50
The average puretone threshold was 30 decibels.  Speech 
audiometry revealed that speech recognition was 94 percent.  
The diagnosis was normal hearing from 500 Hz to 2000 Hz, with 
an air bone gap at 1000 Hz, and moderate sensorineural 
hearing loss from 3000 Hz to 4000 Hz with abnormal middle ear 
function.  The veteran indicated that he was not interested 
in a left ear hearing aid.  

At the February 2002 videoconference hearing, the veteran 
indicated that his hearing loss had progressed over the last 
several years.  While carrying mail, he could not hear a 
customer hollering at him even 3 or 4 houses away.  In order 
to hear them, he would have to go right up in front of the 
person's face.

On VA audiological evaluation in January 2005, audiometry 
revealed that puretone thresholds (in decibels) for the left 
ear were: 



HERTZ



1000
2000
3000
4000





LEFT
10
10
45
60

The average puretone threshold was 31 decibels.  Speech 
audiometry revealed that speech recognition was 100 percent.  
The diagnosis was normal hearing from 250 Hz to 2000 Hz and 
moderate to severe sensorineural hearing loss above 2000 Hz.  
The veteran indicated that his greatest hearing related 
difficulty was "talking to people."     

III.  Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  In a claim for an increased rating, the 
present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state- licensed audiologist) including puretone thresholds 
and speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. § 
4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a numerical 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

The schedular criteria for evaluation of auditory acuity 
impairment were amended, effective June 10, 1999.  However, 
where there is no exceptional pattern of hearing impairment, 
the revised criteria include no substantive changes to those 
prior.  Since an exceptional pattern is not shown here, 
rating under Table VIA is not indicated.  For expediency, the 
revised criteria are cited/applied.

Review of the audiometry from the January 2005 VA examination 
shows that the veteran's average left ear puretone threshold 
was 31 decibels, and speech discrimination was 100 percent.  
Such findings reflect Level I hearing acuity under 38 C.F.R. 
§ 4.85, Table VI, and warrant a 0 percent rating under 38 
C.F.R. § 4.85, Table VII.  Notably, application of the rating 
criteria to the results of the January 1999 VA audiometry (30 
decibel puretone threshold average and 94 percent speech 
recognition) also results in a 0 percent rating.  

The veteran's lay assertions that he has greater hearing 
impairment are insufficient to establish this is so.  As 
noted, the rating of hearing loss disability involves the 
mechanical application of the rating schedule, which here 
results in a noncompensable rating.   See Lendenmann, supra.  

Finally, factors which would suggest that referral for 
extraschedular consideration is necessary, such as frequent 
hospitalizations or marked interference with employment due 
to hearing loss, are neither shown by the record, nor 
alleged.  Accordingly, the claim must be denied.


ORDER

A compensable rating for left ear hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


